By the Oow't

— Emmett, C. J.
The Justice of the Peace, before whom this action was commenced, after having adjourned the case to a day certain, and entered the same on his docket, took the responsibility of changing the day fixed for the trial, and on the day to which the same was so changed proceeded to hear and determine the case, in the absence of one of the parties. This was clearly without authority of law, and the District Court very properly reversed the judgment so rendered, for this cause.
The judgment of the District Court reversing the judgment of the Justice of the Peace is affirmed.